Opinion filed January 6, 2022




                                      In The

        Eleventh Court of Appeals
                                   __________

                                No. 11-21-00244-CV
                                    __________

                WILLIAM ROBERT FARRAR, Appellant
                                         V.
                      DONNA JEAN SILVIA, Appellee


                     On Appeal from the 326th District Court
                              Taylor County, Texas
                        Trial Court Cause No. 20-14562N


                     MEMORANDUM OPINION
      Appellant, William Robert Farrar, filed a pro se notice of appeal from a final
decree of divorce. When the appeal was docketed in this court on October 26, 2021,
the clerk of this court requested that Appellant forward the $205 filing fee to this
court on or before November 17, 2021. We notified Appellant by letters dated
November 19, December 1, and December 9 that the filing fee was past due and that
the appeal would be subject to dismissal if the filing fee was not paid. We ultimately
directed Appellant to pay the $205 filing fee on or before December 21, 2021. As
of this date, we have not received the filing fee or an appropriate statement of
inability to afford the payment of court costs.
      We note that, in correspondence that was filed by Appellant in this court on
December 9, Appellant indicated that he was “an indigent inmate.” However, we
also note that, in the decree of divorce from which Appellant has filed this appeal,
Appellant was awarded assets that would belie his assertion of indigence.
      Because Appellant has failed to pay the required filing fee in this appeal, we
dismiss the appeal. See TEX. R. APP. P. 5, 42.3.


                                                   PER CURIAM


January 6, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2